Case 1:17-cv-01616-LPS-CJB Document 249 Filed 10/22/19 Page 1 of 4 PageID #: 8349
Case 1:17-cv-01616-LPS-CJB Document 249 Filed 10/22/19 Page 2 of 4 PageID #: 8350
Case 1:17-cv-01616-LPS-CJB Document 249 Filed 10/22/19 Page 3 of 4 PageID #: 8351
Case 1:17-cv-01616-LPS-CJB Document 249 Filed 10/22/19 Page 4 of 4 PageID #: 8352



                                            Respectfully submitted,

                                            /s/ Michael J. Farnan

                                            Michael J. Farnan


  cc: Counsel of Record (via E-Mail)




                                        4
